Name: 83/299/EEC: Commission Decision of 7 June 1983 repealing Decision 81/628/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in June 1981 in Sicily (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-18

 Avis juridique important|31983D029983/299/EEC: Commission Decision of 7 June 1983 repealing Decision 81/628/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in June 1981 in Sicily (Only the Italian text is authentic) Official Journal L 160 , 18/06/1983 P. 0043 - 0043*****COMMISSION DECISION of 7 June 1983 repealing Decision 81/628/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in June 1981 in Sicily (Only the Italian text is authentic) (83/299/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1410/74 of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States (1), and in particular Article 2 thereof, Whereas, by Decision 81/628/EEC (2), the Commission authorized the Government of the Italian Republic to import duty-free goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in June 1981 in Sicily; Whereas it is apparent from the communications sent to the Commission by the Government of the Italian Republic pursuant to Article 3 of Decision 81/628/EEC that, since October 1981, that Government has no longer received any requests for the duty-free import of goods intended for victims of the earthquake; whereas, in these circumstances and having consulted all the Member States, it seems appropriate to repeal the said Decision, HAS ADOPTED THIS DECISION: Article 1 Decision 81/628/EEC is hereby repealed. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 7 June 1983. For the Commission Antonio GIOLITTI Member of the Commission (1) OJ No L 150, 7. 6. 1974, p. 4. (2) OJ No L 229, 13. 8. 1981, p. 20.